Citation Nr: 0701600	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  06-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO decision.  The 
veteran testified before the Board in September 2006, and his 
case has been advanced on the docket.  38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's hearing acuity is currently no worse than Level 
II in both ears.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession  
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got  
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in April 2005, July 2005 and March 
2006; a rating decision in November 2005; and a statement of 
the case in March 2006.  All the documents discussed specific 
evidence, applicable legal requirements, evidence considered, 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
veteran about the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  

The Board finds that even if there is any defect with regard 
to the timing or content of the notice sent prior to the RO's 
adjudication in November 2005, the defects are harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the veteran has had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Indeed, the appellant has not 
demonstrated how any defective notice has prejudiced him in 
the essential fairness of the adjudication.  Thus, there has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, -- Vet. App. --, No. 02-1077, 2006 WL 
3740614 at 4-5 (Dec. 21, 2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained.  VA examined the veteran twice.  The veteran 
has not referred to any additional, unobtained, relevant 
evidence.  Thus, VA has satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
merits of the claim.

Bilateral hearing loss disability has been rated 0 percent 
disabling since April 12, 2005, the date of the receipt of 
his claim.  The veteran seeks a higher rating since the award 
of service connection.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ratings.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2006).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2006).  

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2006).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, 
here, the veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 
4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, none of the test results below meets 
the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method. 

On VA examination in August 2005, puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
45
60
65
LEFT
40
35
60
65
65

The average decibel loss was 53 percent for the right ear and 
56 percent for the left ear.  Speech recognition ability was 
86 percent on the right and 88 percent on the left.  This 
examination results in a mechanical finding of hearing acuity 
Level II for both ears.  This warrants a noncompensable 
rating under 38 C.F.R. § .85. 

On VA examination in November 2005, puretone thresholds were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
45
60
65
LEFT
40
35
60
65
65

The average decibel loss was 53 percent for the right ear and 
56 percent for the left ear.  Speech recognition ability was 
86 percent for the right ear and 88 percent for the left ear.  
This examination results in a mechanical finding of hearing 
acuity Level II for both ears.  This hearing acuity only 
warrants a noncompensable rating under 38 C.F.R. § 4.85. 

The Board is mindful of the veteran's September 2006 
testimony that his bilateral hearing loss warrants an 
increased evaluation.  However, the claim hinges on a 
mechanical application of specifically defined regulatory 
standards. Although the Board is mindful of the veteran's 
description of his hearing loss, but regrettably, the Board 
is bound by the very precise nature of the laws governing 
evaluations of hearing loss disability.

It is also noted that the veteran's representative has stated 
that the veteran is currently receiving 30 percent disability 
compensation for his bilateral hearing loss.  While the front 
page of the veteran's March 2006 statement of the case did 
indicate that the veteran was currently assigned a 30 percent 
disability, the decision page of the statement of the case 
correctly continued the veteran's disability as 
noncompensable.  Unfortunately, erroneous advice given by a 
government employee cannot form the basis for a higher 
disability rating in this case.  See McTighe v. Brown, 7 Vet. 
App. 29 (1994); Lozano v. Derwinski, 1 Vet. App. 184, 185 
(1991) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414 (1990), for the proposition that a "clerical 
error cannot be relied upon to invoke an estoppel against the 
United States for money payments").

The Board also finds that the evidence of record does not 
present "an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards."  See 38 C.F.R. § 3.321(b) (1) (2006).  
There has been no showing by the veteran that his bilateral 
hearing loss disability has resulted in marked interference 
with his employability or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board concludes that the veteran's bilateral 
hearing loss disability does not warrant a compensable rating 
at any time since the effective date of service connection.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


